DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  In claim 25 line 3, “health care provided” should be “health care provider”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (U.S. Patent Application Publication Number: US 2014/0277256 A1, hereinafter “Osorio” - APPLICANT CITED) in view of Skelton et al (U.S. Patent Application Publication Number: US 2010/0010571 A1, hereinafter “Skelton” - APPLICANT CITED).
Regarding claims 21, 29 and 31, 39, Osorio teaches an teaches a neurostimulation system capable of providing a neurostimulation signal to a patient and a method of titrating a neurostimulation signal delivered to a patient from an implantable pulse generator (e.g. Abstract Figs 1, 5-7, [0059]-[0064]) comprising: 
titrating the neurostimulation signal from a first set of parameters toward a target set of parameters (i.e. initial level to target level with steps in between Figs 5, 6); 
and titrating the neurostimulation signal from the holding set of parameters toward the target set of parameters (i.e. Osorio teaches that the stimulation is titrated with pauses at various intermediate steps e.g. Figs 5-7).  
Osorio does not specifically teach receiving a titration hold point prior to titrating the neurostimulation signal, the titration hold point corresponding to a holding set of parameters; 
receiving a hold indicator, the hold indicator indicating that the neurostimulation signal is being delivered at the holding set of parameters; 
initiating an intermediate hold of the titrating of the neurostimulation signal in response to receiving the hold indicator, the intermediate hold being a continuation of the neurostimulation signal being delivered at the holding set of parameters; and 
subsequent to receiving the indication of the titration resumption, delivering the neurostimulation signal at the holding set of parameters; and titrating the neurostimulation signal from the holding set of parameters toward the target set of parameters.  
Skelton teaches a neurostimulation therapy device that receives a stimulation hold point prior to titrating the neurostimulation signal, the titration hold point corresponding to a holding set of parameters (i.e. a list is presented from a drop down menu for the patient to select (and therefore it is a predetermined hold point that corresponds to a set of holding set parameters) so that the therapy may be suspended e.g. [0238] using a pause button e.g. 56 Fig. 2 from an external device ); 
receiving a hold indicator, the hold indicator indicating that the neurostimulation signal is being delivered at the holding set of parameters (i.e. patient uses a pause button to hold stimulation); 
initiating an intermediate hold of the titrating of the neurostimulation signal in response to receiving the hold indicator, the intermediate hold being a continuation of the neurostimulation signal being delivered at the holding set of parameters (i.e. the IMD suspends the stimulation  Note: holding set of parameters is considered as just pausing the stimulation and saving the stimulation parameters at the time of pausing since the claim does not recite what the holding set of parameters is) and saves the stimulation parameters in conjunction with the suspended therapy thereby allowing it on resume therapy at the saved stimulation parameters when unpaused (e.g. [0240],[0250]); and 
receiving an indication of a titration resumption that discontinues the intermediate hold (e.g. [0242] the patient can unpause the button again to resume stimulation)
and subsequent to receiving the indication of the titration resumption, delivering the neurostimulation signal at the holding set of parameters the (i.e. IMD suspends the stimulation and saves the stimulation parameters in conjunction with the suspended therapy thereby allowing it on resume therapy at the saved stimulation parameters when unpaused (e.g. [0240],[0250]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify  system and method to have an external therapy device that helps to modify the titration therapy protocol of Osorio to include a hold indicator (i.e. pause button) associated with a pre-defined titration hold point (i.e. the patient’s decision to pause)   and allowing the patient to resume as desired as taught by Skelton in order to provide the predictable results of having a more user-friendly device that can be easily controlled during therapy by the patient or a clinician as desired.
(Note: the claim does not recite any limitation regarding a “predetermined holding set of parameters”. Since Osorio in view of Skelton teaches pausing the stimulation using a pause button at any point during the titration therapy and resuming the stimulation to the next step and further on to the target, they teach the holding point “corresponding to a holding set of parameters”).







 Regarding claims 22 and 32, Osorio in view of Skelton teaches the invention as claimed and since “modified” Osorio teaches that to resume the titration therapy, the patient has to depress the pause button as discussed above, they teach that step of receiving of the indication of a titration resumption is preceded by a time interval sufficient to allow the patient to obtain assistance from a health care provider and/or activate a sensor communicating with the implantable pulse generator..  
Regarding claims 23 and 33, Osorio in view of Skelton teaches the invention as claimed and since “modified” Osorio teaches that to resume the therapy, the patient has to depress the pause button as discussed above and therapy is resumed at the saved stimulation parameter, they teach that subsequent to receiving indication of titration resumption, the stimulation is resumed at the holding set of parameters (i.e. the saved set of stimulation parameters)  and titrated towards the target set of parameters.
Regarding claims 24, 27, 34 and 37, Osorio in view of Skelton teaches the invention as claimed and since “modified” Osorio  teaches  pausing the stimulation using a pause button at any point during the titration therapy and resuming the stimulation to the next step and further on to the target they teach the hold indicator is a first hold indicator, the titration hold point is a first titration hold point, the holding set of parameters is a first holding set of parameters, the intermediate hold is a first intermediate hold, and the indication of the titration resumption is a first indication of a first titration resumption; and wherein the method further comprises: receiving a second hold indicator, the second hold indicator indicating that at least one of the neurostimulation signal is being delivered at a second holding set of parameters of a second titration hold point or a side effect is being experienced by the patient in response to the neurostimulation signal; initiating a second intermediate hold of the titrating of the neurostimulation signal in response to the second hold indicator, the second intermediate hold corresponding to the second titration hold point being a continuation of the neurostimulation signal being delivered at the second holding set of parameters, the second intermediate hold corresponding to the side effect being a return to the neurostimulation signal being delivered at a reduced set of parameters to restore an acceptable side effect condition; and receiving a second indication of a second titration resumption that discontinues the second intermediate hold.  
Regarding claims 25, 35, 28 and 38, Osorio in view of Skelton teaches the invention as claimed and since “modified” Osorio teaches that to resume the titration therapy, the user has to depress the pause button as discussed above, they teach that step of receiving of the indication of a titration resumption is preceded by a time interval sufficient to allow the patient to obtain assistance from a health care provider and/or activate a sensor communicating with the implantable pulse generator.
Regarding claims 26 and 36, Osorio in view of Skelton teaches the invention as claimed and since Osorio teaches that the  stimulation is increased in steps and paused at each step (e.g. Figs 5-7), “ modified” Osorio  teaches that the indication of the titration resumption includes an instruction to modify the neurostimulation signal to a second set of parameters( i.e. amplitude at step 2 or 3 Figs. 5 and 6); and wherein the method further comprises: subsequent to receiving the indication of the titration resumption, delivering the neurostimulation signal at the second set of parameters (i.e. step 2 or 3 Figs. 5 and 6); and titrating the neurostimulation signal from the second set of parameters toward the target set of parameters (i.e. target Figs. 5 and 6).  
Regarding claims 29 and 39, Osorio in view of Skelton teaches the invention as claimed and since “modified” Osorio teaches a button that can be paused and unpaused to pause the stimulation and resume the stimulation as discussed in the independent claims 21 and 31, they teach that the indication of the titration resumption is received from an external device indicating instructions to discontinue the intermediate hold.  
Regarding claims 30 and 40, Osorio in view of Skelton teaches the invention as claimed and since they teach that the user presses the pause button to pause the stimulation at any time during the stimulation titration therapy as discussed above, they teach that the user dependent pre-defined titration hold point corresponds to a titration aggressiveness profile, the titration aggressiveness profile having a more aggressive level and a less aggressive level, the more aggressive level defined by at least one of the following as compared to the less aggressive level a shorter time interval associated with a transition from the first set of parameters to the second set of parameters, a greater target intensity, or a greater increment value between the first and second values.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. 10124170. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are similar to the claims of U.S. Patent No. U.S. 10124170 as shown below for independent claim 21 and dependent claim 23 from the current application and claim 1 from U.S. Patent No. U.S. 10124170. Further independent claim 31 and dependent claim 33 also recites similar limitations to independent claim 11 of U.S. Patent No. U.S. 10124170. Further the dependent claims of the current application (e.g. claims 22,24-30,31-40) are similar to some of the dependent claims 2-10 and 12-20 of U.S. Patent No. U.S. 10124170.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent No. U.S. 11147972. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are similar to the claims of U.S. Patent No. U.S. 11147972 as shown below for independent claim 21 and dependent claim 23 from the current application and claim 1 from U.S. Patent No. U.S. 11147972. Further independent claim 31 and dependent claim 33 also recites similar limitations to independent claim 11 of U.S. Patent No. U.S. 11147972. Further the dependent claims of the current application (e.g. claims 22,24-30,31-40) are similar to some of the dependent claims 2-10 and 12-20 of U.S. Patent No. U.S. 11147972.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792